DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
At the onset, it is noted that the claims are directed towards a “pipe-joining centering device”. The “first pipe” and “second pipe” of these claims are recited functionally and are not required structural limitations of the claims. Therefore, the centering device of the prior art do not need to disclose/teach first and second pipes having the claimed structure, but rather just be capable of being used with the claimed first and second pipes to read on the claim. If applicant is intending to require the first and second pipes, then the claims should be amended to reflect this.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shumard et al. (USP 6,173,993 hereinafter “Shumard”).
In regards to claim 1, Shumard discloses a pipe-joining centering device for aligning, with an axial center of a first pipe, an axial center of a second pipe when a spigot of the second pipe is to be inserted into a socket of the first pipe, the pipe-joining centering device comprising: 

a position adjustment member (32, 60) configured to tilt the support member in the pipe radial direction, 
wherein the support member and the position adjustment member are supported on the inner peripheral surface of the socket (shown in fig. 3).
In regards to claim 2,  Shumard further discloses the socket has an opening at an end part, wherein the support member has a first end part facing a socket opening side and a second end part facing a socket bottom side, the support member being tiltable so that the first end part is supported on the inner peripheral surface of the socket and the second end part is positioned higher than the first end part, and wherein the position adjustment member is configured to change a tilt angle of the support member relative to the inner peripheral surface of the socket (figs. 3-5 show this capability).

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not show or suggest a pipe-joining centering member comprising all limitations of the claims.

Kennedy Jr.et al. (US 2011/0291409) shows a centering member comprising a support member (100) and a position adjustment member (120), but does not show or suggest a leading end part of the position adjustment member in the pipe radial direction contacts the inner peripheral surface of the socket, or the support member is sandwiched between a spacer and the inner peripheral surface of the socket, the spacer being configured to maintain a predetermined interval between a basal end part of the socket and the end part of the spigot, and wherein the position adjustment member is inserted into a through-hole formed in the spacer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the remaining prior art shows a pipe-joining centering device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        06/16/2021